Saxe and Catterson, JJ.,
dissent in part in a memorandum by Catterson, J., as follows: I am compelled to dissent because I believe that for the first time, this Court is adopting a wholly subjective test to establish the elements of robbery in the first degree (Penal Law § 160.15 [4]) in derogation of the Court of Appeals’ holdings in People v Lopez (73 NY2d 214 [1989]) and People v Baskerville (60 NY2d 374 [1983]).
Inexplicably, the majority contends that the People proved beyond a reasonable doubt that the defendant displayed what appeared to be a firearm. However, the record demonstrates that the defendant never displayed anything at all. The victim testified that the defendant held one hand at her neck, threatened to kill her if she did not give him her money (but said nothing about shooting her), and held his other hand “under the arm,” apparently near his waist. Although the victim testified that she feared that the defendant had a gun in his coat and would use it, she did not explain the basis for that fear. Nor did she testify that the defendant even threatened to use a gun. Of course, the mere threat to use a firearm is insufficient to sustain a conviction; “it is the ‘display’ of what appears to be a firearm, and not the mere threat to use one, which is required.” (Lopez, 73 NY2d at 221.)
While her testimony was unclear as to what the defendant was doing with the hand that was not holding her by the neck, she simply never testified that the defendant kept a hand under his coat or in a pocket, or that he otherwise gestured to the presence of a firearm. “Although the display element focuses on the fearful impression made on the victim, it is not primarily *579subjective. The People must show that the defendant consciously displayed something that could reasonably be perceived as a firearm . . . and that the victim actually perceived the display.” (People v Lopez, 73 NY2d at 220; see also People v Baskerville, 60 NY2d at 381; People v Copeland, 124 AD2d 669, 670 [1986], Iv denied 69 NY2d 710 [1986].)
In Lopez, the defendant confronted the victim and announced that it was a “stickup.” He then put his hand in his vest pocket as he demanded the victim’s radio. The Court held that such action on the part of the defendant was sufficient: “[a]ll that is required is that the defendant, by his actions, consciously manifest the presence of an object to the victim in such a way that the victim reasonably perceives that the defendant has a gun.” (73 NY2d at 222.)
By comparison, the victim in this case testified that the defendant demanded money, put one hand to her throat and the other hand “under the arm.” This amounts to nothing more than a subjective impression that the defendant might have had a gun. There is no evidence of a conspicuous and conscious display of a weapon, or what appeared to the victim to be a weapon, by the defendant.
Accordingly, I would reduce the conviction to robbery in the third degree, and remand for resentencing.